department of the treasury internal_revenue_service washington d c date office_of_chief_counsel cc dom fs corp tl-n-2445-99 number release date uilc internal_revenue_service national_office field_service_advice memorandum for associate district_counsel from subject attn deborah a butler assistant chief_counsel cc dom fs properly computing loss_disallowance_rules under sec_1 this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is nota final case determination this document is not to be cited as precedent legend ultimate parent group ultimate parent ultimate sub target parent group target parent target sub target sub line of businessb line_of_business c state x assetc asset d individual b ‘month b month c -dateb date c - _ date d year b yerc - veat year e a - dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg dollar_figureh dollar_figurej si a os oe os dollar_figurek sl dollar_figurem dollar_figuren dollar_figure dollar_figurep dollar_figureq dollar_figurer issues what facts should be developed by the revenue_agent in order to determine whether the disallowed loss reported by ultimate parent on the sale of its stock in target parent a wholly owned affiliated subsidiary under sec_1 -20 was properly computed conclusions per your request we have developed a set of facts that need to be developed in audit in order to determine whether ultimate parent properly applied the loss_disallowance_rules ldr of -20 additionally we have listed facts that need to be developed to support the service's argument that -20 is valid we recommend that you develop the facts of your case in accordance with the advice set forth below to the extent the factual development of your case leads to a conclusion that the ldr apply the national_office is interested in being involved in the development of the case facts during the taxable_year ended date b ultimate sub a wholly-owned affiliate and member of the ultimate parent group acquired the stock of the target parent group for about dollar_figureb target parent group consisted of target parent target sub a first tier subsidiary and target sub a second tier subsidiary the target parent group was principally involved in the line_of_business b goodwill which included the value of the trademarks ' was valued in the financial statements at dollar_figurec but the goodwill and the trademarks had a dollar_figurer tax basis during subsequent years the asset d of the target parent group were sold off to third parties and line_of_business c was moved to other ultimate sub facilities the end of fiscal_year d the only asset left at the target parent group was a dollar_figuren note receivable from a third party and certain valuable trademarks both owned by target sub according to your incoming memorandum ultimate sub then decided to cash_out the note receivable which was due on date d while retaining the trademarks which were valued in month b of year e at dollar_figurek-dollar_figurej by according to your incoming memorandum target sub contributed the trademarks to target sub in a sec_351 transaction and then had the target sub stock distributed upstream as a sec_301 dividend from target sub to target parent and then to ultimate sub target sub was then merged into target parent on date c the stock of target parent was sold by ultimate sub to individual b an unrelated third party for dollar_figurel ultimate parent claimed a loss on this stock sale of dollar_figureh on its return for the year ended date c ‘we are unclear as to the portion of the dollar_figurec in goodwill that should be attributable to the trademarks alone the note would have generated dollar_figureq more if ultimate sub had held it to maturity the note was obtained in month c year c from a state x general_partnership which was unrelated to ultimate parent or any of the target parent group in connection with the exchange for asset c which target sub owned in state x ’according to your subsequent correspondence you indicate that target sub always held the note however the incoming memorandum indicates ultimate sub held the note we do not understand the facts if target sub always held the note we don’t understand how this can be reconciled with your statement that ultimate sub cashed out the note if ultimate sub received the dollar_figuren note we do not understand how ultimate sub received the dollar_figuren note from target sub and how it was treated for tax purposes 4as previously indicated we do not know the fair_market_value or cost of the trademarks when purchased in year b this loss was computed as follows amount_realized basis of stock less loss disallowed under sec_1 c dollar_figurem dollar_figuree dollar_figuref dollar_figurep loss claimed dollar_figureh ultimate parent later amended its loss computation thereby increasing the allowable loss to dollar_figureg this computation results from a higher basis of dollar_figured for the stock and a higher disallowed loss under sec_1 c of dollar_figureo ultimate sub has submitted computations to show how it calculated both its basis in the target parent stock and the loss disallowed under sec_1 c the revenue_agent questions whether this loss disallowance calculation is correct and seeks guidance as to what facts should be developed in order to determine whether this loss was properly computed under sec_1 also according to your incoming memorandum the trademarks were owned by target sub when ultimate sub received the target sub stock target parent was then sold off to individual b according to the attachment to your incoming memorandum you indicate that the trademarks which had a fair_market_value of dollar_figurej but a dollar_figurer tax basis were not included as either extraordinary gain dispositions or positive investment adjustments in determining the disallowed loss computation under sec_1 c your incoming memorandum questions the validity and correctness of ultimate sub’s loss computation with respect to these transactions we assume minor differences are due to rounding law and analysis the loss_disallowance_rules a historical overview the tax_reform_act_of_1986 publaw_99_514 1986_3_cb_1 act repealed the general_utilities_doctrine the general_utilities_doctrine which takes its name from 296_us_200 was codified in r c sec_311 sec_336 and sec_337 of the internal_revenue_code of the doctrine provided an exception to the two-level system of corporate_taxation by according nonrecognition treatment to gain_or_loss resulting from a corporation’s disposition of appreciated or depreciated_property to its shareholders either in liquidation former sec_336 or as a dividend former sec_311 or when it sold the property and distributed the proceeds in liquidation sec_337 the act repealed the general_utilities_doctrine by amending sec_311 sec_336 and sec_337 to require with limited exceptions the corporate level recognition of gain on a corporation's sale or distribution of appreciated_property irrespective of whether it occurs in a liquidating_distribution or a sale in connection with a liquidation the statutory amendments under the act implemented general utilities repeal in the separate_return context congress enacted sec_337 which specifically authorizes the secretary to prescribe such regulations as may be necessary or appropriate to carry out the purposes of the amendments made by the act including regulations to ensure that such purposes may not be circumvented through the use of any provision of law or regulations including the consolidated_return_regulations the ldr carry out the purposes of these amendments in the consolidated_return context in the consolidated_return context prior to these amendments when a target company sold or distributed appreciated_property to members of an acquiring group that group could obtain a loss on the subsequent sale of the target company due to a positive basis_adjustment which was made when the target company sold or distributed the appreciated_property this result was contrary to the repeal of the general_utilities_doctrine instead the shareholders should have reported a gain sail section references will refer to the internal_revenue_code_of_1986 unless otherwise specified for example code sections under the internal_revenue_code of will be referred to as a former section on the sale of the target company and the target company should have paid a tax on its built-in gains the -20 regulations were promulgated to provide a result in the consolidated_return context that was consistent with the repeal of the general_utilities_doctrine b application of ldr the ldr generally provide that no deduction is allowed for any loss recognized by a member with respect to the disposition of stock of a subsidiary disposition means any event in which gain_or_loss is recognized in whole or in part sec_1 a sec_1 c specifies that the amount of loss disallowed under paragraph a with respect to the disposition of a share of stock will not exceed the sum of the following three items extraordinary gain dispositions positive investment adjustments and duplicated_loss extraordinary gains loss on the sale of a share of stock is disallowed to the extent of the share's allocable portion of any member's earnings_and_profits net of directly related expenses eg commissions legal fees state income taxes attributed to actual or deemed gain dispositions occurring after date of capital assets sec_1231 property eg depreciable_property or land used in a trade_or_business bulk sales or other dispositions of nondepreciable business_assets such as inventory copyrights or receivables used in the same trade_or_business dispositions of business_assets described in sec_1060 any positive sec_481 adjustments resulting from a change_of_accounting_method including a change attributable to pre-date periods eg recovery_of lifo reserve income_from_discharge_of_indebtedness not excluded from basis under sec_1503 and any other event or item identified in revenue rulings and revenue procedures sec_1 c i these extraordinary gain dispositions apply only to the extent that immediately before the disposition of the share they are directly or indirectly reflected in the basis of the share after applying the basis_adjustment rules of sec_1503 sec_1_1502-32 and other applicable provisions sec_1 c iii positive investment adjustments in calculating the disallowed loss the regulations consider positive investment adjustments these are the annual earnings_and_profits before distributions other than those covered by the extraordinary gain provisions that result in positive basis adjustments under sec_1_1502-32 and c these earnings_and_profits adjustments apply only to the extent that immediately before the disposition of the share they are directly or indirectly reflected in the basis of the share after applying the basis_adjustment rules of r c sec_1503 sec_1_1502-32 and other applicable provisions to a limited extent deficits of one year can be offset against earnings_and_profits of another year for tax years ending on or before date however they cannot be netted for years thereafter duplicated_loss the amount of duplicated_loss apportioned to each share is the portion of the loss carryforwards and net built-in losses attributed to the share sec_1 c vi the amounts determined under this paragraph with respect to a subsidiary must include the subsidiary’s allocable portion of corresponding amounts with respect to each of its lower-tiered subsidiaries the duplicated_loss amount is determined immediately after a disposition by first adding the aggregate adjusted_basis of the subsidiary's assets but not the adjusted_basis of its stock_or_securities in a group member any losses attributable to the subsidiary and carried to its first taxable_year after the disposition and any deferred deductions such as passive losses under sec_469 of the subsidiary the total amount is then reduced by the sum of value of the subsidiary's stock liabilities of the subsidiary and any other relevant items case development hazards and other considerations a relevant facts as we previously noted many facts need to be developed in audit in order to calculate the maximum loss disallowance in a given case we have provided you with a list of questions that need to be addressed we recommend that you develop the facts of your case in accordance with the questions set forth below as stated above to the extent the factual development of your case leads to a conclusion that the -20 regulations apply we recommend that you seek additional - field_service_advice in the development of the case there are examples in the regulations sec_1 c which illustrate the principles of paragraph c we recommend you review these examples and get back to us if you have any questions regarding the application of the loss_disallowance_rules and whether or not you need more facts to set up the issue b validity of the regulation the following is a brief discussion of the judicial standard for testing the validity of a treasury regulation and some brief discussion on service position with respect to this issue as this case progresses we would like to work with you to develop the service's arguments as to why -20 is valid a treasury regulation is sustained unless unreasonable and plainly inconsistent with the revenue statutes 333_us_496 regulations promulgated under sec_1502 are legislative regulations which are entitled to great deference and should not be overruled except for weighty reasons id to be sustained the regulation must be reasonable and not arbitrary or capricious and consistent with the internal_revenue_code code and or congressional intent 7see the treasury regulation in effect for the years in question the loss_disallowance_rules represent a reasonable approach to implementing two objectives mandated by congress first congress wanted to prevent avoidance of general utilities repeal second congress wanted to prevent loss duplication that is inconsistent with single-entity treatment of consolidated groups a complete discussion of how -20 implements these objectives may be found in the preambles accompanying the proposed reproposed and final loss disallowance regulations we recommend that you review these preambles for arguments to support the position of the service that the regulation is reasonable and consistent with congressional intent the references to these preambles are as follows regulation citations temp prop regs sec_1 1502-20t sec_1_337_d_-1t final reg sec_1_337_d_-1 temp_reg sec_1_337_d_-2t t d fr filed pub'd 1990_1_cb_66 c b notice of proposed rulemaking t d fr filed pub'd 1990_2_cb_57 co-78-87 1990_2_cb_696 _ notice of proposed rulemaking final regs sec_1 sec_1_337_d_-2 t d 1991_2_cb_43 other provisions under the consolidated_return_regulations have been challenged in the past and the courts have upheld the validity of the regulations see 726_f2d_1569 fed cir federal_circuit upheld the validity of sec_1_1502-32 685_f2d_396 ct_cl court of claims upheld validity of sec_1_1502-79 634_f2d_1029 6th cir affig 68_tc_39 court_of_appeals for the sixth circuit upheld validity of sec_1_1502-21 96_tc_421 tax_court upheld validity of sec_1_1502-34 65_tc_364 tax_court upheld validity of sec_1_1502-32 63_tc_790 tax_court upheld validity of sec_1_1502-19 56_tc_131 tax_court upheld validity of sec_1_1502-44a 53_tc_261 aff'd per curiam 435_f2d_922 2d cir tax_court upheld validity of sec_1_1502-11a a valley paperback manufacturers inc v commissioner tcmemo_1975_331 tax_court upheld validity of sec_1_1502-76 please call us at if you have any further questions deborah a butler assistant chief_counsel by arturo estrada acting branch chief cc dom fs corp attachment ten page powerpoint diagram regarding facts slide ultimate parent group entities individuals involved u itim ate parent group p ultimate parent i ultimate sub individualb target parent grou target parent i target sub t target sub slide ultimate sub ultimate parent t target parent group ultimate -- parent group during the taxable_year ended date b affiliate and member of the ultimate parent target parent group for about dollar_figureb target parent group consisted of target parent target sub the target parent group was principatly involved in the line_of_business b i a first tier subsidiary and target sub group acquired the stock of the a second tier subsidiary target parent target sub target sub whellysowned ultimate sub slide after acquisition of stock of target parent group ultimate parent i uttim ate sub target parent target sub t target sub i slide by the end of fiscal_year d uttimate parent df uttimate sub target parent i target sub sn note receivable from a third party and certain valuable trademarks we have determined that target sub owned the trademark as wellas held the note target parent group assets target sub l during subsequent years the production facilities of the target pargntg target parent group was adollar_figuren note receivable from a third party and certain valuable tradem arks u ltim ate sub then decided to cash_out the note receivable which was due on date d while retaining the trademarks which were valued in month b at sk j of year e dtoother ulimate sub facilittegby the end of fiscal_year d the only assets left at the slide after cashing the notes receivable on or about the end of fiscal ultimate parent year d ultimate sub target parent i target sub target sub _ it is our understanding that ultim ate sub received cash after or ultimate sub cashed out the note target sub target parent group assets dollar_figurek -i certain valuable trademarks the above slide idollar_figure after this t ansaction during subsequent ye ts t a the production facilities of the target pargotg ret jriadepattics ait dito other liimate sub facititiec by the end of fiscal ear d the only assets left at the target parent group was a dollar_figuren note receivable from a third party and certain valuable trademarks ultimate sub then decided to cash_out the note receivable which was due on date d while retaining the trademarks which were valued in month b of year e at sk slide ultimate parent i ultimate sub tar et sub stock y pon targe tp t aren i target sub g t ml target sub ee t ‘oo a _ target parent target sub merged into dollar_figurek- certain valuable trademarks demarks parent group assets target p accordingly ultimate sub caused target sub then to ultimate sub target sub was then merged into target parent then had the target sub stock distributed upstream as a sec_301 dividend from target sub to contribute the trademarks to target sub in a sec_351 transaction and to target parent and slide slide certain valuable ultimate sub target sub then to ultimate sub target parent ultimate parent target sub stock i to contribute the trademarks to target sub target sub was then merged into target parent then had the target sub stock distributed upstream as a sec_301 dividend from target sub i the above slide after this transaction ultimate sub caused target sub ademarks a ssets- dollar_figure trademarks after contribution of trademarks to target sub target sub stock to ultimate sub and target sub merger into target parent date c target parent stock sold on date c the stock of target parent was sold by ultimate sub to individual b an unrelated third party for dollar_figurel - i a sec_351 transaction and target sub stock ividual b dollar_figurek c eertain valuable target parent to target parent and ultimate parent ultimate sub target sub ademarks trademarks ind in se slide after date c sale of target parent stock to individual b slide ultimate parent group claim of loss on sale of target parent stock ultimate parent ultimate sub individualb target parent target sub stock target sub assets- ademarks trademarks on date c the stock of target parent was sold by ultimate sub to individual b an unretated third party for dollar_figurel the above slide is after this transaction ultimate parent pone wn oa i ultimate sub target parent dollar_figurek-j certain valuable trademarks ultimate parent group claimed a loss on this stock sale the revenue_agent has questioned whether this capital_loss is allowable under sec_1 ultimate sub has submitted computations to show how it calculated both its basis in the target parent stock and the loss disallowed under reg sec_1 c both the revenue_agent and district_counsel question whether this loss disallowance calculation is correct and seek guidance as to what facts should be developed by the agent in order to determine whether this loss was properly computed under sec_1
